Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 1 of 12            FILED
                                                                    2018 Nov-30 PM 02:29
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 2 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 3 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 4 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 5 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 6 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 7 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 8 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 9 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 10 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 11 of 12
Case 3:18-cv-01968-LCB-JEO Document 1 Filed 11/29/18 Page 12 of 12
